DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-10 and 20 are rejected under 35 USC 112(b). Claims 11 and 20 are rejected under 35 USC 102(a)(1). Claims 1-10, and 12-19 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-3, 6-8, and 18 objected to because of the following informalities:
Claim 2 recites “one or more processors” in line 3. It should recite “the one or more processors”.
Claim 3 recites “one or more processors” in line 3. It should recite “the one or more processors”.
Claim 6 recites “one or more processors” in line 3. It should recite “the one or more processors”.
Claim 7 recites “one or more processors” in line 3. It should recite “the one or more processors”.
Claim 8 recites “one or more processors” in lines 2-3. It should recite “the one or more processors”.
Claim 8 recites “therapeutic agent” in line 3. It should recite “the therapeutic agent”.
Claim 18 recites “therapeutic agent” in line 3. It should recite “the therapeutic agent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller for receiving the image signal”. The image signal is produced by an imaging apparatus, and the system “image the subject’s soft tissue disposed externally of the vasculature using the image signal”. The image signal is clearly generated by the imaging apparatus to image the subject’s soft tissue. It is not clear if the “image signal” is the physical signal used for imaging (e.g. an ultrasonic wave), or if the image signal is an electrical signal generated by the apparatus so it is capable of being received by a controller. Clarification is required. For the purposes of examination, the claim will be interpreted as the imaging apparatus produces an image signal which images the subject’s soft tissue, and the controller receives the image signal which is received by the imaging apparatus.
Claim 20 recites “the needle is substantially parallel to at least a portion of the first lumen of the catheter”. It is not clear if this is referring to the same “a portion” set forth in claim 11, or if this is setting forth a new portion of the catheter. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty (U.S Patent 6,726,677 B1).
Regarding Claim 11, Flaherty discloses a method of treating a patient (Abstract), 
wherein the patient comprises tissue disposed below skin and exterior of vasculature (Fig. 14, T) (Col 19, lines 36-45) (Col 15, lines 20-23), the method comprising: 
providing an external imaging apparatus configured to image a location within a subject's soft tissue disposed externally of vasculature (Col 18, lines 64-67), the imaging apparatus producing an image signal (Col 18, lines 64-67) (ultrasound necessarily produce ultrasound waves to image the body, these are considered and “image signal”); 
providing a catheter (Fig. 14, 400) (the penetrating catheter is illustrated in Fig. 10 (Col 5, lines 27-33), wherein the catheter comprises: 
a distal portion (Fig 10, 206) and a proximal portion (Fig. 10, 204) (Col 14, lines 55-60); and 
a first lumen comprising a first exit port disposed at the distal portion of the catheter (Fig. 10, 210), wherein the first lumen is configured to receive a guidewire (Col 14, line 61); and 
providing a needle slidably within the catheter (Fig. 10, 208) (Col 15, lines 46-49) and substantially parallel to at least a portion of the first lumen of the catheter (Fig. 10A, 208 is clearly parallel to 210) (Col 14, line 61), wherein the needle comprises a second lumen and a second exit port (Col 3, lines 1-4) (Col 19, lines 53-62); and 
imaging the patient's soft tissue disposed externally of vasculature using the image signal (Col 19, lines 42-45);
identifying a target area within the patient's soft tissue (Fig. 14, T) (Col 19, lines 42-45) (Col 18-19, lines 64-19 describes the positioning method, which requires the identification of the target (in the embodiment of Fig. 14, the target is T)); 
translating the needle relative to the catheter and inserting the needle through the vasculature to the target area (Col 19, lines 53-56); and 
delivering a therapeutic agent to the target area through the needle (Col 19, lines 56-59).
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Flaherty further teaches wherein the needle is substantially parallel to at least a portion of the first lumen of the catheter (Fig. 10A, 208 is clearly parallel to 210) (Col 14, line 61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (U.S Patent 6,726,677 B1) in view of Stigall (WO 2015/074045 A2) and Peh (U.S PGPub US 2008/0097476 A1).
Regarding Claim 1, Flaherty teaches an intravascular treatment system (Abstract) comprising: 
an external imaging apparatus configured to image a location within a subject's soft tissue from externally of the subject (Col 18, lines 64-67), wherein the soft tissue is disposed internally of the subject and externally of vasculature (Fig. 14, T) (Col 19, lines 36-45) (Col 15, lines 20-23), the imaging apparatus producing an image signal (Col 18, lines 64-67) (ultrasound necessarily produce ultrasound waves to image the body, these are considered and “image signal”); 
a catheter (Fig. 14, 400) (the penetrating catheter is illustrated in Fig. 10) (Col 5, lines 27-33) comprising: 
a distal portion (Fig 10, 206) and a proximal portion (Fig. 10, 204) (Col 14, lines 55-60); and 
a first lumen comprising a first exit port disposed at the distal portion of the catheter (Fig. 10, 210), wherein the first lumen is configured to receive a guidewire (Col 14, line 61); and 
a needle slidably disposed within the catheter (Fig. 10, 208) (Col 15, lines 46-49), wherein the needle comprises a second lumen and a second exit port (Col 3, lines 1-4) (Col 19, lines 53-62); and 
image the subject's soft tissue disposed externally of vasculature using the image signal (Col 19, lines 42-45); 
identify a target area within the subject's soft tissue (Fig. 14, T) (Col 19, lines 42-45) (Col 18-19, lines 64-19 describes the positioning method, which requires the identification of the target (in the embodiment of Fig. 14, the target is T)); 
translate the needle relative to the catheter and inserting the needle through the vasculature to the target area (Col 19, lines 53-56); and 
deliver a therapeutic agent to the target area through the needle (Col 19, lines 56-59).
The system of Flaherty is silent regarding a controller for receiving the image signal, the controller comprising a non-transitory computer-readable medium containing instructions that, when executed, cause one or more processors.
Stigall teaches a catheter system with imaging and therapeutic capabilities (Abstract). This system contains controllers (Fig. 4, 430) which contains a controller for receiving an imaging signal (Fig. 4, 436), determining and identifying a target in the image (Pg. 10,  ¶ 2) and delivery of therapeutic agent (Fig. 4, 450) (Pg. 10, ¶ 2). The controller is a memory with programs ran on a processor (Pg. 17, ¶3).
It would have been obvious to one of ordinary skill in the art to modify the system of Flaherty to control the functions with a controller, as taught by Stigall, as this reduces the time needed to perform the procedure, as recognized by Stigall (Pg. 5, ¶1).
The combination is silent regarding moving the needle with a controller.
Peh teaches a robotic catheter system (Abstract). This system uses processors to advance and deploy needles through the catheter [0175].
It would have been obvious to one of ordinary skill in the art to substitute the method of deploying the needle of Flaherty, to use a controller to advance the needle, as taught by Peh, as the substitution for one known method of advancing a needle through a catheter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a controller to translate a catheter are reasonably predictable. 
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Flaherty further teaches wherein the needle is substantially parallel to at least a portion of the first lumen of the catheter (Fig. 10A, 208 is clearly parallel to 210) (Col 14, line 61).

Claim 2 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Stigall and Peh as applied to claim 1 above, and further in view of Da Silva et al. (U.S PGPub US 2006/0241450 A1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the non-transitory computer-readable medium's instructions for identifying the target area comprise instructions that, when executed, cause one or more processors to determine a type of tissue within the target area.
Da Silva teaches a system for ultrasonic guidance of a needle (Abstract). This system obtains an ultrasonic image of a target area, and determines the type of tissue within the area [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine the type of tissue, as taught by Da Silva, as this allows the user to more accurately position the needle and provide a more accurate diagnosis, as recognized by Da Silva [0011].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the image signal is produced from a transducer producing energy between 500 kilohertz (KHz) to 30 megahertz (MHz).
Da Silva teaches a system for ultrasonic guidance of a needle (Abstract). This system generated ultrasonic waves from a transducer which can be between 1-10 MHz [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the imaging frequency of Flaherty so it is between 500 kHz and 30 MHz, as taught by Da Silva, as the substitution for one known imaging frequency with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using ultrasonic waves at the prescribed frequencies are reasonably predictable.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Stigall and Peh as applied to claim 1 above, and further in view of Mandrusov et al. (U.S Patent 8,608,661 B1).
Regarding Claims 3-5, while Flaherty teaches maximizing a distance between a vessel and the target area on an image (Col 15, lines 23-36), Flaherty fails to explicitly teach wherein the non-transitory computer-readable medium's instructions for identifying the target area comprise instructions that, when executed, cause one or more processors to determine a location or position of the target area within the subject's soft tissue, wherein the location or position of the target area comprises distance, or wherein the distance is relative to another portion of the subject's soft tissue.
Mandrusov teaches a system for intravascular delivery of a treatment agent (Abstract). This system, under ultrasonic guidance (Col 2, lines 52-62), determines a thickness (which is a distance) of the vessel wall (Col 15, lines 22-27), and uses that thickness to determine the treatment position (Col 15, lines 22-27) (Col 15, lines 38-46). The thickness of the vessel wall is the distance between the blood vessel and the peri-adventitial space, which is a relative distance between soft tissues (Col 15, lines 22-37). 
It would have been obvious to one of skill in the art to determine a position of the treatment area based on a distance between portions of the patient’s soft tissue, as taught by Mandrusov, as this is a more accurate method of determining the correct treatment location, as recognized by Mandrusov (Col 2, lines 54-60).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Stigall and Peh as applied to claim 1 above, and further in view of LePivert et al. (U.S PGPub 2009/0011032 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the non-transitory computer-readable medium's instructions for identifying the target area comprise instructions that, when executed, cause one or more processors to identify a size of the target area.
LePivert teaches a system for treating the body (Abstract). This system determines the size of a target area in order to plan the treatment of the area [0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date to ultrasonically determine the size of a treatment area, as taught by LePivert, because this helps to plan treatment and increase the efficacy of injectable cancer inhibiting therapeutic agents, as recognized by LePivert [0025].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Stigall and Peh as applied to claim 1 above, and further in view of Fitzsimons et al. (U.S PGPub 2008/0004528 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the non-transitory computer-readable medium's instructions for identifying the target area comprise instructions that, when executed, cause one or more processors to identify a density of the target area.
Fitzsimons teaches a method for ultrasonic imaging (Abstract). This system determines the density of a target region based on the ultrasonic image [0030].
It would have been obvious to one of ordinary skill in the art to modify the combination of references to determine the density of a target area, as this allows the imager to better target the target area, as recognized by Fitzsimons [0030].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Stigall and Peh as applied to claim 1 above, and further in view of Chen (U.S PGPub 2008/0294141 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed.  The combination fails to explicitly teach wherein the instructions for delivering the therapeutic agent to the target area through the needle comprise instructions that, when executed, cause one or more processors to deliver an amount of therapeutic agent based upon at least one of a size of the target area and a density of the target area.
Chen teaches a method for ultrasound guided treatment (Abstract). This system determines the amount of treatment to be injected based on the volume (size) of the treatment area [0062].
It would have been obvious to one of ordinary skill in the art to deliver an amount of therapeutic agent based on a size of the target area, as taught by Chen, as this allows the system to ensure that the entire target area is treated, without negatively affecting areas outside the target area with the treatment, as recognized by Chen [0007]+[0009].

Claims 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Da Silva et al.
Regarding Claim 12, Flaherty teaches the invention substantially as claimed. Flaherty fails to explicitly teach wherein identifying the target area comprises determining a type of tissue within the target area.
Da Silva teaches a system for ultrasonic guidance of a needle (Abstract). This system obtains an ultrasonic image of a target area, and determines the type of tissue within the area [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to determine the type of tissue, as taught by Da Silva, as this allows the user to more accurately position the needle and provide a more accurate diagnosis, as recognized by Da Silva [0011].
Regarding Claim 19, Flaherty teaches the invention substantially as claimed. Flaherty is silent regarding wherein the imaging apparatus is a transducer producing energy between 500 kilohertz (KHz) to 30 megahertz (MHz).
Da Silva teaches a system for ultrasonic guidance of a needle (Abstract). This system generated ultrasonic waves from a transducer which can be between 1-10 MHz [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the imaging frequency of Flaherty so it is between 500 kHz and 30 MHz, as taught by Da Silva, as the substitution for one known imaging frequency with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using ultrasonic waves at the prescribed frequencies are reasonably predictable.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Mandrusov et al.
Regarding Claims 13-15, while Flaherty teaches maximizing a distance between a vessel and the target area on an image (Col 15, lines 23-36), Flaherty fails to explicitly teach wherein identifying the target area comprises determining a location or position of the target area within the patient's soft tissue, wherein the location or position of the target area comprises distance, or wherein the distance is relative to another portion of the subject's soft tissue.
Mandrusov teaches a system for intravascular delivery of a treatment agent (Abstract). This system, under ultrasonic guidance (Col 2, lines 52-62), determines a thickness (which is a distance) of the vessel wall (Col 15, lines 22-27), and uses that thickness to determine the treatment position (Col 15, lines 22-27) (Col 15, lines 38-46). The thickness of the vessel wall is the distance between the blood vessel and the peri-adventitial space, which is a relative distance between soft tissues (Col 15, lines 22-37). 
It would have been obvious to one of skill in the art to determine a position of the treatment area based on a distance between portions of the patient’s soft tissue, as taught by Mandrusov, as this is a more accurate method of determining the correct treatment location, as recognized by Mandrusov (Col 2, lines 54-60).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of LePivert et al.
Regarding Claim 16, Flaherty teaches the invention substantially as claimed. Flaherty fails to explicitly teach identifying the target area comprises identifying a size of the target area.
LePivert teaches a system for treating the body (Abstract). This system determines the size of a target area in order to plan the treatment of the area [0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date to ultrasonically determine the size of a treatment area, as taught by LePivert, because this helps to plan treatment and increase the efficacy of injectable cancer inhibiting therapeutic agents, as recognized by LePivert [0025].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Fitzsimons et al.
Regarding Claim 17, Flaherty teaches the invention substantially as claimed. Flaherty fails to explicitly teach wherein identifying the target area comprises identifying a density of the target area.
Fitzsimons teaches a method for ultrasonic imaging (Abstract). This system determines the density of a target region based on the ultrasonic image [0030].
It would have been obvious to one of ordinary skill in the art to modify the combination of references to determine the density of a target area, as this allows the imager to better target the target area, as recognized by Fitzsimons [0030].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Chen.
Regarding Claim 18, Flaherty teaches the invention substantially as claimed.  Flaherty to explicitly teach wherein delivering the therapeutic agent to the target area through the needle comprises delivering an amount of therapeutic agent based upon at least one of a size of the target area and a density of the target area.
Chen teaches a method for ultrasound guided treatment (Abstract). This system determines the amount of treatment to be injected based on the volume (size) of the treatment area [0062].
It would have been obvious to one of ordinary skill in the art to deliver an amount of therapeutic agent based on a size of the target area, as taught by Chen, as this allows the system to ensure that the entire target area is treated, without negatively affecting areas outside the target area with the treatment, as recognized by Chen [0007]+[0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steward et al. (U.S PGPub 2007/0135714 A1), which teaches a method for injecting drugs.
Makower et al. (U.S Patent 7,357,794 B2), which teaches a method of delivering drugs to extravascular treatment sites.
Stigall et al. (U.S PGPub 2016/0302762 A1), which teaches a dual lumen catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793